Citation Nr: 1519826	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-22 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for left shoulder scar.

2.  Entitlement to a compensable rating for anterior trunk scar. 

3.  Whether the severance of service connection for hypertension as secondary to the service-connected diabetes mellitus disability was proper.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.

6.  Entitlement to separate compensable ratings for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and diabetic retinopathy associated with type II diabetes mellitus.

7.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
8.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

9.  Entitlement to a total rating based on individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009, August 2011, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned in a February 2015 video conference Board hearing, the transcript of which is included in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to separate compensable ratings for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and diabetic retinopathy associated with type II diabetes mellitus; (2) an initial rating in excess of 30 percent for coronary artery disease; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the authorized representative of record indicated that the Veteran wished to withdraw his appeal regarding the issues for compensable ratings for the left shoulder scar and anterior trunk scar.

2.  The evidence does not show that the grant of service connection for hypertension was clearly and unmistakably erroneous.

3.  Hyperlipidemia is a clinical finding, and not a disability for which service connection can be granted.

4.  The Veteran's diabetes mellitus disability requires insulin and a restricted diet, but has not been shown to require regulation of activities.

5.  For the entire rating period on appeal, the Veteran's PTSD has been characterized by nightmares, depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, and occupational and social impairment with reduced reliability and productivity. 

6.  For the entire rating period on appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for the left shoulder scar have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for the anterior trunk scar have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
 
3.  The severance of the award of service connection for hypertension effective as of March 1, 2010 was improper.  38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for hyperlipidemia have not been met.  
38 U.S.C.A. § 1110 (West 2014 ); 38 C.F.R. § 3.303, 3.304 (2014).

5.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 3.102, 4.119, Diagnostic Code 7913 (2014).


6.  For the entire rating period, the criteria for an disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Scar Issues

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d). 

During the February 2015 Board hearing, the authorized representative of record indicated that the Veteran wished to withdraw his appeal currently before the Board regarding the issues for compensable ratings for the left shoulder scar and anterior trunk scar.  Given his clear intent to withdraw his appeal regarding these issues, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. 
§ 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In light of the favorable action taken by the Board (i.e., restoration of the grant of service connection for hypertension), no discussion of the duties to notice or assist is necessary regarding that claim.

Regarding the claim of service connection for hyperlipidemia, the claim is being denied as a matter of law.  Accordingly, the VCAA does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002). 

In regard to the Veteran's claims for an increased rating for diabetes mellitus and PTSD, VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2012 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In the March 2012 letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In April 2009 and March 2012, the RO provided the Veteran with VA examinations regarding the Veteran's diabetes and PTSD disabilities.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and statements from the Veteran, to include the February 2015 Board hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Severance of Service Connection for Hypertension

The Veteran was granted service connection for hypertension associated with diabetes mellitus type II in a March 2002 rating decision.  In a December 2009 rating decision, the RO severed service connection for hypertension because additional medical evidence indicated that the Veteran did not have a nephropathy.   

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d) (2014); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  See 38 C.F.R. § 3.105(d) (2014).  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340 (1997), reiterated that if the Court were to conclude that a service-connection award could be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  A severance decision must focus not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, thus, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that severance of service connection for hypertension is not proper.

The Board finds that the medical evidence currently of record is in equipoise as to whether the Veteran's hypertension is caused or related to the service-connected diabetes mellitus disability.  Weighing in favor of the claim for service connection for hypertension is the original VA examination from March 2002, which found that the Veteran had uncontrolled hypertension, which was "as likely as not secondary to diabetes."  Also weighing in favor of the Veteran's claim is an August 2014 Disability Benefits Questionnaire (DBQ), completed by Dr. R.S.  The Veteran was noted to have a diagnosis of diabetes mellitus.  Dr. R.S. opined that the Veteran's diabetes at least as likely as not permanently aggravated the Veteran's hypertension.  

Weighing against the claim, is an April 2009 VA examination report.  The VA examiner opined that the Veteran's benign essential hypertension was "not related" to diagnosed diabetes.  In support of this opinion, the examiner noted that there was no diabetic nephropathy.   
While the medical evidence is contradictory, the Board finds that the evidence is at least in equipoise  as to whether the Veteran's hypertension is caused or related to the service-connected diabetes mellitus disability.  Accordingly, the Veteran is entitled to the benefit of the doubt.  38 C.F.R. § 3.102.  In other words, the evidence discussed above does not demonstrate that the grant of service connection for hypertension was clearly and unmistakably erroneous.  Thus, severance of service connection for hypertension as secondary to the service-connected diabetes mellitus disability was improper.  Accordingly, the Board finds that service connection for hypertension is restored.

Service Connection for Hyperlipidemia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hyperlipidemia is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The Veteran is seeking service connection for elevated cholesterol levels (i.e., hyperlipidemia).  However, the Veteran has already been granted service connection for coronary artery disease, currently rated as 30 percent disabling.  Further, in the February 2015 Board hearing, the Veteran's representative stated that the hyperlipidemia claim was "part and parcel" of the coronary artery disease rating.  See Board Hearing Transcript at pg. 19.
The Board finds that hyperlipidemia is not a disability for VA compensation purposes.  Rather, high cholesterol or hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable. 
38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).

For these reasons, and based on the statements made by the Veteran's representative during the February 2015 Board hearing, and the applicable laws and regulations, the Board finds that service connection for hyperlipidemia is denied as a matter of law.  Sabonis, 6 Vet. App. 426. 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Diabetes Mellitus

In this case, the Veteran's diabetes mellitus, type II, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 
38 C.F.R. § 4.119.  Id. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected diabetes mellitus disability does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal. 

The evidence includes an April 2009 VA examination report.  The examiner noted that the Veteran had started on oral agents, but had switched to insulin dosing with visits to an endocrinologist every three months.  During the evaluation, the Veteran denied hyperglycemia or ketoacidosis; however, the Veteran did report having hypoglycemic reactions in the evenings.  He stated that he would wake up through the night with a shaky feeling and tightness in his throat; however, it was noted that eating resolving the symptomatology.  No hospitalizations for ketoacidosis was reported.  The Veteran also denied any weight loss, weight gain, or restrictions of activities.  The Veteran also denied any restrictive diets.  

In a March 2012 VA examination, the Veteran stated that he was on insulin therapy twice a day since 2000.  The examiner noted that the Veteran did not require regulation of activities as part of his management for diabetes.  It was further indicated that the Veteran visited a diabetic care provider less than twice a month and had not had any episodes of ketoacidosis or hypoglycemic reactions.  There was no finding of unintentional weight loss attributed to diabetes.  

In August 2014, the Veteran submitted a Disability Benefits Questionnaire, completed by Dr. R.S.  In the report, it was noted that the Veteran had diabetes mellitus and was being treated with oral hypoglycemic agents and insulin (more than 1 injection per day).  Dr. R.S. noted that the Veteran did not require regulation of activities as part of his management for diabetes.  He also visited a diabetic care provider less than twice a month and had not had any episodes of ketoacidosis or hypoglycemic reactions.  There was also no finding of unintentional weight loss attributed to diabetes.  

During the February 2015 Board hearing, the Veteran testified that he was taking insulin twice a day.  He further testified that he was following a low fat diet with very small portions.  As for regulation of activities, the Veteran stated that his doctor had suggested that he try to get more exercise, but because of his other physical condition, his exercise was very limited.  See Board Hearing Transcript at pg. 8.  

The Board has also reviewed the Veteran's private and VA treatment records.  In a February 2010 VA treatment record, it was noted that the Veteran was on a "diabetic diet" and low fat diet.  However, these treatment records do not show that the Veteran's diabetes mellitus disability has required regulation of activities.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's diabetes mellitus disability requires both insulin and a restricted diet, but has not been shown to require regulation of activities.  Regarding regulation of activities, the VA examiners and Dr. R. S. stated that the Veteran's diabetes did not require regulation of activities.  Further, the Veteran testified that his physician had instructed him to exercise, but was only limited in exercise due to other physical ailments, and not specifically due to his diabetes disability.  For these reasons, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran requires regulation of activities as a result of his diabetes mellitus disability as contemplated for the next higher 40 percent rating under Diagnostic Code 7913.

The Board acknowledges that the Veteran requires more than one daily injection of insulin a day, which is a symptom contemplated by the 100 percent rating criteria under Diagnostic Code 7913.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's disability more nearly approximates the 100 percent rating criteria under Diagnostic Code 7913 as the Veteran has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive; all elements must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

For these reasons, the Board finds that the Veteran's diabetes mellitus disability does not warrant a rating in excess of 20 percent for the entire rating period on appeal.  

Rating Analysis for PTSD

In a November 2008 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent rating.  In January 2009, the Veteran filed a notice of disagreement with the rating assigned.  A statement of the case was issued in January 2010, which continued the 30 percent evaluation; however, the Veteran did not file a substantive appeal.  Thus, the November 2008 rating decision became final.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

Thereafter, the Veteran filed a statement in August 2011 stating that he was no longer able to return to work due to his disabilities.  The RO construed this statement as a claim for an increased rating, in part, regarding PTSD.  Thereafter, an August 2012 rating decision granted a 50 percent rating for PTSD, effective August 25, 2011 (the date of the claim for increase).  The Veteran filed a timely notice of disagreement in October 2012.  As such, the Board will consider whether an increased rating in excess of 50 percent is warranted for the Veteran's PTSD disability.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF score of 60 in a March 2012 VA examination.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on August 11, 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate a rating in excess of 50 percent for the entire increased rating period on appeal.

The evidence includes a March 2012 VA examination report.  During the evaluation, the Veteran reported that he had recently separated with his live-in-girlfriend, but had started dating someone else.  He reported that the relationship was "good" and stated that they worked in the yard together, went out to eat, and shopped together.  The Veteran stated that he had a "great" relationship with his children and would often speak to his nephews on the phone.  He reported having lost interest in classic cars (a past hobby) and noted that he enjoyed reading about military-related issues, although this was noted to increase his PTSD symptoms.  It was further noted that the Veteran had not returned to work since retiring from his job with US Steele.  The Veteran stated that he continued to receive a disability pension from his past employer and Social Security benefits, which allowed him to meet his financial obligations.  The examiner noted that the Veteran had not engaged in any group therapy since his last VA examination in 2008.  Current symptoms were noted as depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation or mood, and difficulty and inability to establish and maintain effective work and social relationships.  A GAF score of 60 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner then opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

During the January 2015 Board hearing, the Veteran reported continuing nightmares and problems sleeping.  The Veteran denied recently having attended therapy or any outreach centers.  See Board Hearing Transcript at pgs. 17-19.

Social Security Administration disability records reflect that the Veteran has been granted disability benefits based on a back disorder and diabetes mellitus.  These records do not support a rating in excess of 50 percent for PTSD.  

VA treatment records also do not demonstrate symptoms or notations suggestive of increased occupational or social impairment as a result of the Veteran's PTSD disability.  During the March 2012 VA examination, the Veteran denied participating in any group or individual therapy.  The Veteran was also noted to have two appointments with a VA medical professional to discuss psychotropic medication in 2008; however, the Veteran never followed-up with the provider.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that throughout the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from nightmares and difficulty sleeping, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's hypervigilance (suspiciousness), which is a symptom contemplated under the 30 percent PTSD disability rating.  Moreover, despite the Veteran's depression, the Board finds that these symptoms have not been "near-continuous" affecting his ability to function independently.  The Veteran has stated that he was able to work in the yard with his girlfriend, go out to dinner, and shop.  He was also found able to manage his own finances.  See March 2012 VA examination report.  Further, the VA examiner did not note any symptoms relating to impaired judgment or thinking.  Although the Veteran was noted to have difficulty in establishing and maintaining relationships, he reported having a great relationship with his children and nephews and was currently in a romantic relationship.  This demonstrates to the Board that the Veteran is capable of, at least in part, maintaining family and romantic relationships.

Moreover, the Veteran was assigned a GAF score of 60 during the March 2012 VA examination.  Although not dispositive, this GAF score contemplates moderate PTSD symptoms or moderate impairment in social or occupational functioning.  

For these reasons, the Board finds that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board finds that a rating in excess of 50 percent for service-connected PTSD is not warranted.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and PTSD disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's insulin treatment, and restrictive diet.  The Veteran's PTSD symptoms has been characterized by nightmares, depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, and occupational and social impairment with reduced reliability and productivity, which are also symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus and PTSD are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for the claim of a compensable rating for left shoulder scar is dismissed. 

The appeal for the claim of a compensable rating for anterior trunk scar is dismissed.

Severance of service connection for hypertension effective March 1, 2010 was improper and service connection for hypertension as secondary to diabetes mellitus type II is restored.

Service connection for hyperlipidemia is denied.

For the entire rating period on appeal, a rating in excess of 20 percent for type II diabetes mellitus is denied.

For the entire rating period on appeal, a rating in excess of 50 percent for PTSD is denied.


REMAND

Separate Ratings for Complications Associated with Diabetes

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

In the present case, the Veteran has already been granted service connection and noncompensable ratings for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and diabetic retinopathy, all associated with the service-connected diabetes disability.  

The Board finds that a VA examination is necessary in order to address the severity of the Veteran's complications associated with diabetes mellitus.  Service connection for erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and diabetic retinopathy was granted based on findings in the April 2009 VA examination.  The remaining evidence of record, to include the March 2012 VA examination and the August 2014 DBQ are not adequate for rating these disabilities as they did not address the Veteran's symptoms or provide an opinion as to their severity.

Further, although the April 2009 VA examiner diagnosed the Veteran with peripheral neuropathy and erectile dysfunction, it does not appear that a physical examination regarding these disorders was conducted.  For example, the examiner did not state whether the Veteran had a penis deformity with loss of erectile power as required for a compensable rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  Further, although the Veteran was noted to have a history of flare-ups associated with his peripheral neuropathy, the level of severity of these flare-ups was not noted.  Additionally, the April 2009 VA examiner noted that the Veteran had "mild" diabetic retinopathy.  However, during the February 2015 Board hearing, the Veteran testified that his vision had decreased, presumably due to his retinopathy.  See Board Hearing Transcript at pg. 16.

For these reasons, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of the complications associated with his diabetes disability, to include erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and diabetic retinopathy.

Coronary Artery Disease

The Veteran was last afforded a VA examination in February 2012 regarding his coronary artery disease disability.  The examiner noted that a diagnostic exercise test was no conducted.  Further, the Veteran's METs were reported as greater than 7-10.  Notably, however, the examiner did not address the Veteran's symptomology or current impairments.  This is especially relevant given that the VA report specifically requested that METs testing should be completed "based on the Veteran's responses."  

During the February 2015 Board hearing, the Veteran testified that he would become fatigued very quickly and was limited in physical activities due to his heart disorder.  He testified that he could only walk 100 yards before becoming fatigued and had trouble with steps and inclines.  Standing was noted to be limited to five to ten minutes.  The Veteran also stated that, since his bypass surgery, he has experienced "paralysis" through the chest area.  See Board Hearing Transcript at pgs. 9-10.  As the February 2012 VA examiner noted only "dyspnea" as the Veteran's symptoms associated with his disability, the Board finds that the Veteran's February 2015 hearing testimony indicates that his disability may have worsened since the most recent VA examination.  As such, the Board finds that a new VA examination is warranted in order to assess the current severity of the Veteran's coronary artery disease.  

TDIU

The Board finds that the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the other issues being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to TDIU must be remanded for adjudication contemporaneous to the other claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should also obtain any outstanding VA medical records and associated them with the record.

2.  The Veteran should be afforded a VA examination(s) to ascertain the severity and manifestations of the complications associated with his service-connected diabetes mellitus disability, including erectile dysfunction, peripheral neuropathy, and diabetic retinopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or difficulty walking) that results in dyspnea, fatigue, angina, dizziness or syncope.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


